DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiser et al. (USP 7,806,035).
With respect to claim 1, Kaiser et al. disclose a tool for use within a subterranean well extending from a wellhead to a subterranean location, wherein the wellhead resides at a first temperature (wherein a wellhead would be present), and the subterranean well increases in temperature in a direction from the wellhead to the subterranean location (wherein the well temperature increases with depth), increasing from the first temperature to a higher second temperature (see column 5 line 1-31), the tool comprising: a component comprising a meltable material (see column 5 lines 1-31), the meltable material configured to have a solid first state while the meltable material is at the first temperature, the meltable material in the solid first state having one or more mechanical properties sufficient to avoid mechanical failure of the component (see figure 3A), and configured to have a second state when the meltable material is at the second temperature, the meltable material in the second state lacking the one or more mechanical properties necessary to avoid mechanical failure (see figure 3B); wherein the component is one of a bearing, a shear pin (60), a shear stud, or a firing pin.
With respect to claim 2, Kaiser et al. disclose wherein the component is configured to change from the solid first state to the second state after a predetermined period of time (see column 1 lines 1-31 and figures 3A and 3B).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. in view of Burleson et al.
With respect to claim 3, Kaiser et al. is silent as to the material of the shear screw.  Burleson et al. teaches that a meltable material for use in wellbores is a eutectic material which changes state from a solid to a fluid (see abstract).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Kaiser et al. by using a eutectic material as taught by Burleson et al. as this is well known meltable material used in wellbore assemblies.  


Allowable Subject Matter
5.	Claims 5, 6, 8-15, and 17-20 are allowed.

Response to Arguments
6.	Applicant’s arguments and amendments filed 12/27/20, with respect to the rejection(s) of claim(s) 1-3 under Burleson et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kaiser.  In view of this new rejection, the action is hereby made non-final.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672